Title: Thomas Jefferson to Robert Mills, 24 June 1812
From: Jefferson, Thomas
To: Mills, Robert


          Dear Sir

Monticello
June 24. 12.

          I thank you for the copy of the Report of a committee of the Society of artists of the United States, which you were so kind as to forward to me, and which I have read with great interest & satisfaction. the growing wealth & population of the US. cannot fail to produce an increasing demand for the productions of the Fine arts; and the talents of the present members, the judicious institutions they have traced & commenced, & the prospect of their permanence, will ensure to our country the means of being furnished within ourselves with what we have hitherto sought in distant countries. the kindred objects of this society, & of that of the Academy of the fine arts, seem to invite an Union, and the mutual aids which theory & practice may render each other, are too well understood not to excite a hope that considerations so weighty will at length prevail, & incorporate under an united institution the patriotic views & services of both.
          I see, in your letter, with particular pleasure, the proofs of your continued friendship, the more gratifying as they meet those the sentiments of sincere esteem & respect, of which I pray you to accept the assurance.
          
            Th:
            Jefferson
        